Citation Nr: 0931815	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-35 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a sleep disorder, 
including as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
December 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which in pertinent part, denied 
entitlement to service connection for arthritis, a sleep 
disorder, and PTSD.  

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  

The issues of entitlement to service connection for PTSD and 
a sleep disorder, to include as secondary to PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

There is no evidence of arthritis in service, or within one 
year after service, and no competent medical evidence linking 
the Veteran's current arthritis of the shoulders with his 
period of service.




CONCLUSION OF LAW

Service connection for arthritis is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his 
current arthritis is related to his service with the United 
States Army from October 1961 to December 1966.  
Specifically, during the June 2009 hearing, the Veteran 
testified that his everyday military duties contributed to 
his development of arthritis.  He explained that sleeping on 
the ground, firing an M-14 rifle, and participating in forced 
road marches for approximately 12 to 25 miles while carrying 
packs weighing 146 pounds, caused soreness in his shoulders.  
The Veteran asserts that his current arthritis of the 
shoulders is related to his active military service.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury Service connection may be granted if 
the evidence demonstrates that a current disability resulted 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Generally, service connection requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

Service treatment records reflect no complaints, treatment, 
or diagnosis of arthritis in his shoulders.  Upon discharge, 
clinical evaluation of the upper extremities was normal as 
reflected on the December 1966 report of medical examination, 
and the Veteran denied having or had a painful or "trick" 
shoulder or elbow and arthritis or rheumatism on his December 
1966 report of medical history.  

The earliest evidence of arthritis is dated in 2005.  
Beginning in April 2005, private medical records reflect a 
diagnosis of status post gouty arthritis.  Gouty arthritis is 
listed on a problem list as reflected in a July 2005 with 
degenerative joint disease being added in October 2005.  
Thereafter, a January 2007 private medical record indicates 
that the Veteran has a history of gouty arthritis without 
recent flare and hyperuricemia, and in June 2007, status post 
gouty arthritis is reported in a private medical note.  None 
of these records relate the Veteran's current arthritis to 
his military service.  

The Board finds that the preponderance of the evidence is 
against service connection for arthritis of the shoulders.  
First, there is no evidence of arthritis or a disorder of the 
shoulders in service or within one year after service.  As 
above, service treatment records reflect no complaints, 
treatment, or diagnosis of arthritis or a shoulder disorder 
and the December 1966 separation examination showed normal 
upper extremities.  Furthermore, there is no evidence of 
arthritis until at least 2005, approximately 39 years after 
service.  Such a lapse of time is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no 
medical evidence in the record that links any current 
arthritis to an incident of the Veteran's active military 
service.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his arthritis is related to his military 
service.  However, the resolution of issue that involves 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
arthritis requires specialized training for a determination 
as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  Without evidence of 
a chronic shoulder disability in service, degenerative joint 
disease (arthritis) within the first post-service year and 
with no evidence of a nexus between his current status post 
gouty arthritis and service, service connection for such 
disability is not warranted.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for arthritis, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in an August 2005 letter and an 
October 2006 statement of the case and the claim was 
readjudicated in an October 2007 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, VA outpatient 
treatment records (including Vet Center records) from April 
2003 to October 2008, and private treatment records dated 
April 2005 to June 2007, and afforded the appellant the 
opportunity to give testimony before the Board.  

VA need not conduct an examination with respect to the low 
back issue decided herein because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim. 38 C.F.R. § 3.159(c)(4). Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

In this case, there is no competent evidence that suggests a 
causal link between the Veteran's current arthritis of the 
shoulders and any incident of active duty. Indeed, in view of 
the 39 year gap between the claimed disorder and active duty, 
relating the Veteran's current arthritis of the shoulders to 
his service would be entirely speculative. Therefore, there 
is no duty to provide an examination or a medical opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for arthritis is denied.  


REMAND

In a January 2006 personal statement, the Veteran stated that 
he was in a land convoy while stationed in Vietnam that came 
under constant rocket attacks.  He further added that he was 
assigned to the 39th Engineer Battalion from December 1965 to 
December 1966 when the attacks occurred.  In a follow-up 
stressor statement dated November 2007, the Veteran indicated 
that he witnessed burning villages as a member of the 39th 
Engineer Battalion sometime between July and September of 
1966, and endured rocket fire from October to November in 
1966 while on a motor convoy as a member of the 577th 
Engineer Battalion.  Finally, in a January 2008 stressor 
statement, the Veteran admitted to not knowing anyone 
personally who was killed or wounded when these incidents 
occurred, but developed PTSD as a result of these traumatic 
events.  

As such, this information was sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Unit Records Research (CURR)) in October 
2008, for possible verification.  In an October 2008 
response, JSRRC responded that there was no history of the 
battalion being attacked by the enemy during a convoy 
according to the unit history and operational report-lessons 
learned (OR-LL) of the Headquarters, 557th Engineer Battalion 
for the time period of June 1966 through June 1967.  It was 
noted that in order to conduct further research, the Veteran 
must provide additional information such as a specific date, 
type and location of the incident, numbers and full names of 
casualties, unit designations to the company level, and other 
units involved.  Since the Veteran admitted in his January 
2008 stressor statement to not knowing anyone killed our 
wounded during that time, the RO concluded in a November 2008 
memorandum that there was a lack of information required to 
verify his reported stressors for his PTSD claim.  However, 
the Board notes that the JSRRC's report did not include a 
search under the 39th Engineer Battalion.  The Veteran's 
service personnel records contained within the claims file 
show that he was a member of the 39th Engineer Battalion; 
thus, upon remand, JSRRC should be contacted to research his 
alleged service stressor while serving as a member of the 
39th Engineer Battalion.

Furthermore, since that time, the Veteran reported an 
additional stressor at the June 2009 Travel Board hearing.  
The Veteran testified that in July 1966, as a member of the 
840th Headquarters, 39th Division, he witnessed Lieutenant 
Colonel [redacted] get shot with machine gun rounds and 
die.  He stated that his group was enroute to Cam Rahn Bay, 
Vietnam, when this casualty occurred.  The JSRRC should be 
contacted to research the Veteran's additional alleged 
service stressor.  

The Board also notes that upon review of the Veteran's 
records, there is no indication that the RO obtained the 
Veteran's complete personnel files.  The Board notes that 
there are a few personnel records contained within the 
Veteran's service treatment records, but there is no separate 
personnel file of record.  The Board finds that a remand is 
necessary to allow the RO to request the Veteran's complete 
service personnel file.  

Thereafter, a review of the clinical diagnosis of PTSD of 
record should be undertaken.  VA is not obligated to accept 
diagnoses based on uncorroborated information.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992), Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Consequently the Board finds that, 
following completion of the additional development requested 
herein, if the RO finds that there is credible supporting 
evidence that a claimed in-service stressor actually 
occurred, the complete record should be reviewed by a 
psychiatrist.  If PTSD is diagnosed, the manifestations 
should be described in detail, the stressor should be 
identified, and the evidence accepted to document the 
stressor should be indicated.  

It is also noted that the Veteran continues to seek treatment 
for his PTSD at the Vet Center in Princeton, West Virginia.  
The RO should ensure that the claims folders contain updated 
Vet Center treatment records.  

Finally, with regard to the issue of entitlement to service 
connection for a sleep disorder, to include as secondary to 
PTSD, the Board finds that this issue is inextricably 
intertwined with the issue of entitlement to service 
connection for PTSD.  Therefore, the Board may not properly 
review the Veteran's claim for service connection for a sleep 
disorder, to include as secondary to PTSD until the RO 
develops and adjudicates the Veteran's PTSD claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Accordingly, the case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159,, must be fully 
met.  

2.  Obtain updated treatment records from 
the Vet Center in Princeton, West 
Virginia.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
files.  

3.  Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the rest of the Veteran's service 
personnel records from his Official 
Military Personnel File (OMPF), including 
all records of his assignments.  The 
RO/AMC must associate all documents 
obtained with the claims file.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims files.  

4.  Contact the Veteran to give him 
another opportunity to provide any 
additional specific information he may 
have concerning his claimed stressors 
reported during the June 2009 Board 
hearing and during his time in the 39th 
Engineer Battalion.  The Veteran should 
be advised that this information is 
necessary to obtain supportive evidence 
of the alleged events, and that he must 
be as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

5.  Thereafter, a summary of the 
Veteran's claimed stressors should be 
prepared and, along with a copy of his 
separation documents and all available 
service records, should be submitted to 
the JSSRC for an attempt at stressor 
verification.  Ask the JSRRC to provide 
any information that might corroborate 
the Veteran's alleged stressors.  

6.  If and only if, the alleged 
stressor(s) has been verified, schedule 
the Veteran for an examination to 
determine the diagnoses of all 
psychiatric disorders that are present.  
Furnish the examiner with a complete and 
accurate account of the verified 
stressor(s), and the examiner must be 
instructed that only verified stressor 
events may be considered for the purpose 
of determining whether an in-service 
stressor caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  

If the Veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
diagnosed psychiatric illness is related 
to the Veteran's military service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  

7.  Undertake any additional development 
deemed necessary.  After any additional 
development deemed necessary, 
readjudicate the claims for entitlement 
to service connection for PTSD and a 
sleep disorder, to include as secondary 
to PTSD.  If the benefits remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and the case should 
be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


